Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 9,
2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00066-CV


                           SANDRA GEIS, Appellant

                                         V.

      MADISUN KENZI GEIS AND PAIGE LAUREN GEIS, Appellees

                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-78903


                          MEMORANDUM OPINION

      This is an attempted appeal from a judgment signed October 24, 2018
granting summary judgment. The record reflects that this is an interlocutory order.
The order does not address appellees’ request for attorney’s fees.

       Generally, appeals may be taken only from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of
all pending parties and claims, the orders remain interlocutory and unappealable
until final judgment is rendered unless a statutory exception applies. Bally Total
Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); see also Fleming &
Associates, L.L.P. v. Kirklin, 479 S.W.3d 458, 461 (Tex. App.—Houston [14th
Dist.] 2015, pet. denied) (per curiam) (“A summary judgment that does not dispose
of attorneys’ fees is not a final, appealable order.”).

      The order on summary judgment does not dispose of all parties and all
claims and no statute explicitly provides for an appeal from this interlocutory
order. Accordingly, this court does not have jurisdiction over the summary
judgment appeal. The appeal is ordered dismissed.



                                    PER CURIAM


Panel Consists of Justices Wise, Zimmerer, and Spain.




                                            2